Citation Nr: 0121975	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  92-02 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
service connection for liver cancer pending at the time of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  He died in March 1990 and the appellant is the 
veteran's surviving spouse.  This matter originally came 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a September 1990 rating decision of by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  In July 1993, the Board remanded this matter to 
the RO to obtain additional evidence and in an August 1994 
decision, the Board denied a claim for service connection for 
the cause of the veteran's death and denied a claim for 
accrued benefits based on a claim for service connection for 
liver cancer pending at the time of the veteran's death.

The appellant appealed the August 1994 Board decision to the 
United States Court of Appeals for Veteran Claims (the 
Court).  In a January 1995 Order, the Court vacated the 
Board's decision and remanded the case for additional 
development and compliance with Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  Thereafter, the Board remanded this matter 
to the RO for further development in May 1995 and again in 
April 1998.  In a January 2000 decision, the Board denied the 
appellant's claims for service connection for the cause of 
the veteran's death as well as the claim of entitlement to 
accrued benefits based on service connection for liver cancer 
pending at the time of the veteran's death.

The veteran then appealed the January 2000 Board decision to 
the Court and in an Order dated in March 2001 the Court 
vacated the Board's January 2000 decision and remanded the 
case for further development and adjudication.  






REMAND

As a preliminary matter, the Board notes, as the Court noted 
in its March 2001 Order, that while the appellant's appeal 
was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
appellant's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).  In this case, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000 and it would be potentially prejudicial to the 
claimant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747) (1992)). 

In this case the appellant contends that she is entitled to 
service connection for the cause of the veteran's death and 
accrued benefits based on a claim for service connection for 
liver cancer, which was pending at the time of the veteran's 
death.  She asserts that the veteran's fatal liver cancer and 
cirrhosis were related to or caused by his exposure to 
radiation during participation in Operation Buster-Jangle in 
late 1951.  Based on a review of the evidence, the Board 
concludes that this matter must be remanded to the RO for a 
referral for the preparation of an independent radiation dose 
estimate pursuant to 38 C.F.R. § 3.311(a)(3) and an 
independent medical expert opinion regarding the etiology of 
the veteran's fatal liver cancer.  

Section 3.311 (2000) of the Code of Federal sets forth 
regulations governing claims based on exposure to ionizing 
radiation.  Section 38 C.F.R. § 3.311(a)(3) provides for 
referral to an independent expert when necessary to reconcile 
a material difference between an estimate of dose from a 
credible source submitted by or on behalf of the claimant and 
dose data derived from official military records.  When a 
referral is necessary, the estimates and supporting 
documentation are referred to an independent expert as 
selected by the National Institutes of Health.  In this case, 
in November 1998, the RO obtained an executive summary from 
the National Academy of Sciences (NAS) as provided to the 
Defense Threat Reduction Agency.  This summary provided a 
radiation dose assessment for the veteran.  It was estimated 
that the veteran was exposed to the following doses of 
ionizing radiation during military service:  external neutron 
-0.000 rem; external gamma, total and upper bound -0.2 rem; 
internal 50-year committed dose equivalent to the liver and 
all other organs -0.0 rem (less than 0.001 rem).  

In June 2001, the appellant submitted a report to the Board 
from Craig N. Bash, M.D., Neuro-Radiologist and Associate 
Professor of Radiology and Nuclear Medicine with Uniformed 
Services University of Health Sciences.  This report was 
submitted with appropriate waiver of initial RO 
consideration.  In this report, Dr. Bash disputes the 
validity of the dose estimate provided by the Defense Threat 
Reduction Agency.  In his report, Dr. Bash noted that he 
reviewed the record and it is his opinion that the veteran's 
hepatocellular carcinoma was caused by his exposure to 
radiation during service.  Specifically, Dr. Bash notes that 
the dose estimate of 0.201 rem is flawed and likely 
inaccurate.  Dr. Bash indicated that evidence of record shows 
that film badges were inaccurate to +/- 100 percent to +/- 40 
percent and therefore the dose estimate should have +/- 
percentages associated with it.  The Board concludes that Dr. 
Bash is a credible source and that his report requires 
referral to an independent expert for reconciliation of a 
material difference between his dose estimate and the 
estimate provided by the Defense Threat Reduction Agency.  

Additionally, after a separate radiation dose estimate is 
obtained this matter should be referred for an independent 
medical expert opinion pursuant to 38 C.F.R. § 20.901(d) 
(2000) regarding the etiology of the veteran's fatal liver 
cancer.  The record contains several opinions regarding the 
etiology of the veteran's liver cancer, however, none of the 
opinions adequately address the evidence of record.  Post-
service treatment records reveal that the veteran was treated 
on several occasions for chronic alcoholism which resulted in 
some damage to his liver.  A December 1986 VA treatment 
record indicates that the veteran was diagnosed with 
alcoholism and private treatment records dated in June 1989 
and July 1989 reflect a diagnosis of cirrhosis of the liver.  
Additionally, a private August 1989 treatment record reflects 
that the veteran had a known history of hepatitis, but later 
records dated in November 1989 show that the veteran was 
negative for hepatitis B.  The veteran underwent a liver 
transplant in January 1990 as a result of being diagnosed 
with hepatocellular carcinoma of the liver.  In statements 
dated in September 1995 and June 1997, Robert B. Kirkpatrick, 
M.D., Chief of Liver Service with the Ohio State University 
Health Sciences Center, opines that the veteran's liver 
cancer arose in a cirrhotic liver as a result of radiation 
exposure.  Dr. Kirkpatrick indicated that he was able to 
exclude viral hepatitis B, hemochromatosis and alpha-1-
antitrypsin as causes of the cirrhosis of the veteran's 
liver.  However, Dr. Kirkpatrick did not address dose 
estimates or the veteran's alcoholism and their role as 
potential causes of the veteran's liver cancer.  VA opinions 
from the Acting Associate Deputy Chief Medical Director 
(dated in July 1990) and the Chief Public Health and 
Environmental Hazards Officer (dated in April 1999) indicate 
that the veteran's liver cancer was not the result of 
radiation exposure because he was exposed to such low doses 
of ionizing radiation.  However, the veteran's medical 
history is not addressed in these opinions.  Finally, as 
indicated, in a June 2001 opinion, Dr. Bash opined that the 
veteran's liver cancer was caused by his exposure to 
radiation in service.  Dr. Bash concurred with Dr. 
Kirkpatrick's opinions and discussed the dose estimates of 
record.  However, while Dr. Bash reviewed the veteran's 
entire medical history, he did not specifically discuss the 
veteran's alcoholism and hepatitis B and the possible impact 
if any that these disorders had on the veteran's development 
of liver cancer.  As such, this matter should be referred for 
an independent medical expert opinion. 

Accordingly, this matter is Remanded for the following 
action:

1.  Pursuant to 38 C.F.R. § 3.311 (2000), 
the RO should refer this matter to an 
independent expert selected by the 
Director of the National Institutes of 
Health, who shall prepare a separate 
radiation dose estimate for consideration 
in adjudicating the present appeal.

2.  After obtaining the dose estimate, 
the RO should consider referring this 
matter for an independent medical expert 
opinion pursuant to 38 C.F.R. § 20.901 
(2000) for the purpose of obtaining an 
opinion regarding the etiology of the 
veteran's fatal liver cancer.  The 
medical expert should review the entire 
claims file and provide opinions as to 
whether (1) the veteran's fatal liver 
cancer was caused by cirrhosis of the 
liver due to alcoholism or hepatitis B, 
and/or whether (2) the veteran's fatal 
liver cancer was caused by radiation 
exposure.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Because it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.
3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  
Further, the RO is also requested to 
review the entire claims file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

4.  When the above development has been 
completed, the RO should readjudicate the 
case with consideration of the evidence 
of record.  If the decision remains 
adverse, the appellant and her 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond.  
   









The purpose of this REMAND is to further develop the 
appellant's claim and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the appellant until she is 
further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




